                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   AKOLOUTHEO, LLC,                               §
                                                  §
   v.                                             § Civil Action No. 4:18-CV-650
                                                  § Judge Mazzant
    CENTERPOINT ENERGY, INC.                      §
                                                  §

                              ORDER ON CLOSING DOCUMENTS

          The Court has been advised by the parties that all claims in the above-styled civil action

  have been settled.

          Therefore, it is ORDERED that, on or before February 11, 2019, all parties shall file with

  the Court all papers necessary for the closing of this case and its removal from the active docket

  of this Court. If such papers are not received by the Court by the scheduled deadline, the Court

. may order counsel to appear at a hearing for the purpose of determining which party is responsible

  for the delay. Thereafter, the Court may enter such orders as are just and necessary to ensure

  prompt resolution of this case.

          IT IS SO ORDERED.
          SIGNED this 12th day of January, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
